 


109 HCON 158 IH: Calling for the adoption of a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 158 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Ms. Woolsey (for herself, Mr. Hinchey, Mr. Owens, Ms. Lee, Mr. Honda, Mr. McGovern, Mr. Grijalva, Ms. Eshoo, Mr. George Miller of California, Mr. McDermott, Ms. Eddie Bernice Johnson of Texas, Mr. Thompson of Mississippi, Mr. Conyers, Mr. Farr, Ms. Solis, Ms. McCollum of Minnesota, Mr. Abercrombie, Mr. Holt, Ms. Baldwin, Mr. Emanuel, Mr. DeFazio, Mr. Filner, Ms. Jackson-Lee of Texas, Ms. Kilpatrick of Michigan, Ms. Kaptur, Mr. Kucinich, Mr. Lewis of Georgia, Mr. Oberstar, Mr. Olver, Mr. Payne, Mr. Rangel, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Ms. Waters, Mr. Davis of Illinois, Mrs. Christensen, Mr. Blumenauer, Mr. Clay, Mr. Hastings of Florida, Mr. Markey, Mr. Moran of Virginia, Mrs. Napolitano, Mr. Sanders, Ms. McKinney, Mr. Brown of Ohio, Mr. Tierney, Ms. Carson, Mr. Neal of Massachusetts, Mrs. Maloney, and Ms. Norton) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Calling for the adoption of a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century. 
 
Whereas the procurement or development of weapons of mass destruction, acts of terrorism, abusive governmental regimes, and global instability represent urgent threats to peace and security in the 21st century; 
Whereas such threats are fueled in large part by poverty, disease, and resource scarcity; 
Whereas the over-reliance of the United States on unilateral military force and the use of preventive military action undermine international law and contribute to anti-American sentiment; 
Whereas United States foreign and domestic policies and budget priorities should promote global peace, stability, and security through a balance between diplomatic, informational, military, and economic instruments of power; 
Whereas a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century embraces international law and cooperation, reduces the proliferation of weapons, demonstrates respect for human rights, promotes democracy and sustainable development, and addresses emerging threats early and effectively before they reach crisis levels; and 
Whereas to effectively implement such a response to terrorism, the United States needs a SMART security platform for the 21st century that— 
(1)prevents future acts of terrorism by strengthening international institutions and respect for the rule of law; 
(2)reduces the threat and stops the spread of weapons of mass destruction and reduces the proliferation of conventional weapons; 
(3)addresses root causes of terrorism and violent conflict; 
(4)shifts United States budget priorities to more effectively meet the security needs of the United States; and 
(5)pursues to the fullest extent alternatives to war: Now, therefore, be it 
 
That Congress calls for the adoption of a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century that— 
(1)prevents future acts of terrorism by strengthening international institutions and respect for the rule of law by— 
(A)working with the United Nations, the North Atlantic Treaty Organization, other international institutions, and other countries to root out terrorist networks and strengthen international law; 
(B)strengthening intelligence and law enforcement cooperation, while respecting human and civil rights, aimed at tracking, arresting, and bringing to justice individuals involved in terrorist acts; and 
(C)enhancing international efforts to cut off financing for terrorist organizations; 
(2)reduces the threat and stops the spread of weapons of mass destruction and reduces proliferation of conventional weapons by— 
(A)adhering to and supporting existing nonproliferation treaties, including the Nuclear Non-Proliferation Treaty (entered into force with respect to the United States in 1970), the Biological Weapons Convention (entered into force with respect to the United States in 1975), the Comprehensive Test Ban Treaty (signed by the United States in 1996), and the Chemical Weapons Convention (entered into force with respect to the United States in 1997); 
(B)setting an example for the rest of the world by renouncing the development of new nuclear weapons and the testing of nuclear weapons; 
(C)prioritizing and providing adequate funding for the Cooperative Threat Reduction program of the Department of Defense, the Defense Nuclear Nonproliferation Program of the Department of Energy, and similar or related programs of other Federal departments and agencies to work with the Russian Federation and the states of the former Soviet Union to dismantle nuclear warheads, reduce nuclear stockpiles, and secure nuclear weapons and materials in, and prevent the outflow of nuclear weapons expertise from, Russia and those states; 
(D)replicating in other countries and regions of the world the Cooperative Threat Reduction program, the Defense Nuclear Nonproliferation program, and similar or related programs of other Federal departments and agencies; 
(E)pursuing diplomacy, enhanced inspection regimes, and regional security arrangements to reduce proliferation; 
(F)working to ensure that highly enriched uranium is stored only in secure locations around the world by— 
(i)providing adequate funding for the Global Threat Reduction Initiative of the Department of Energy to provide for the removal, or temporary adequate security where removal is not yet feasible, of highly enriched uranium from its many locations around the world; and 
(ii)carrying out the necessary provisions of the Global Threat Reduction Initiative, including the authority to provide adequate incentives for the removal of highly enriched uranium to secure locations; and 
(G)enhancing arms exports controls for conventional weapons, including restricting the sale and transfer of weapons to governmental regimes involved in human rights abuses and to regions of conflict; 
(3)addresses root causes of terrorism and violent conflict by— 
(A)increasing development aid to and debt relief for the poorest countries and integrating peace-building and conflict prevention into development programs; 
(B)working with the international community to address the growing problem of resource scarcity; 
(C)supporting programs that promote sustainable development, democracy-building, human rights education, conflict resolution, the strengthening of civil society in the developing world, and educational opportunities for women and girls; and 
(D)engaging the international community in post-conflict reconstruction and political transition processes; 
(4)shifts United States budget priorities to more effectively meet the security needs of the United States by— 
(A)creating a more effective national security strategy focused on multilateralism, nonproliferation, diplomacy, and conflict prevention; 
(B)ceasing to pay for outdated weapons systems that do not address today’s security threats; 
(C)reducing dependence on foreign oil by promoting long-term energy security through greater investment in sustainable and renewable alternatives; and 
(D)providing adequate peacekeeping, reconstruction, and development funding to secure long-term peace and stability in troubled countries and regions; and 
(5)pursues to the fullest extent alternatives to war by— 
(A)increasing United States and international capacities for the prevention of armed conflict, including more effective conflict assessment and early warning systems, multilateral rapid response mechanisms, human rights monitoring, civilian policing, and effective justice systems; 
(B)strengthening United States diplomacy and international and regional institutions to prevent and resolve violent conflict; and 
(C)supporting civil society programs as a critical component in the prevention and resolution of violent conflict. 
 
